Citation Nr: 0205946	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  01-08 998A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana




THE ISSUE

Entitlement to an effective date prior to October 1, 2000, 
for the award of an apportionment of the veteran's non-
service-connected pension benefits.




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from August 1968 to February 
1973.  The appellant is his child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 Special Apportionment 
Decision, which granted the appellant an apportionment of the 
veteran's monthly non-service-connected disability pension, 
effective from October 1, 2000.  The veteran has not 
contested the appellant's claim by presenting any protest or 
any evidence that might be construed as implying a protest.  


FINDINGS OF FACT

1.  The veteran originally sought VA benefits by a claim 
submitted in 1979; he sought non-service-connected pension 
benefits in a claim submitted in April 1997.

2.  A claim for apportionment of the veteran's running award 
of non-service-connected pension was first filed on behalf of 
the appellant on September 22, 2000.


CONCLUSION OF LAW

The criteria for an earlier effective date for the award of 
an apportionment of the veteran's pension benefit have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.400(e), 3.458 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be awarded an 
apportionment from the time her father became eligible for VA 
benefits.  (In September 1997, the RO granted non-service-
connected pension benefits to the veteran, effective from 
April 7, 1997.)  The RO received the appellant's claim for 
apportionment of the veteran's running award of non-service-
connected pension on September 22, 2000.

Congress has promulgated specific rules governing effective 
dates for awards of monetary benefits, including payments of 
apportionment.  38 U.S.C.A. § 5110.  Unless specifically 
provided otherwise, the effective date of an award must be 
fixed in accordance with the facts found, but not earlier 
than the date the claim was received.  38 U.S.C.A. § 5110(a) 
(West 1991).  The pertinent provisions of 38 C.F.R. 
§ 3.400(e), which implement the statute, indicate that 
apportionments will be made effective in accordance with the 
facts found on original claims, but on other claims from the 
first day of the month following the month in which the claim 
for apportionment is received.

While the appellant seeks an effective date beginning the 
date when the veteran's benefits were awarded in 1997, the 
Board is unable to find anything in the record which would 
tend to show that this case involved an original claim, or 
that any claim for apportionment on behalf of the appellant 
was submitted prior to September 22, 2000.  Thus, application 
of 38 C.F.R. § 3.400(e) requires that October 1, 2000, the 
first day of the month following the month in which the 
appellant's claim was received, be set as the effective date 
of the award of apportionment.  (This is not an instance 
where the appellant is a child of the veteran's surviving 
spouse, or where payment to the veteran had been interrupted 
such that the effective date would be set the day following 
the date of last payment if the claim was received within one 
year.  38 C.F.R. § 3.400(e).)  

The Board is unable to find any statutory or regulatory 
authority for awarding an effective date for payment of an 
apportionment prior to the date set by the RO.  To the 
contrary, the regulations governing apportionments at 38 
C.F.R. § 3.458 specifically state that, if there are any 
children of the veteran not in the veteran's custody, an 
apportionment will not be authorized unless and until a claim 
for an apportioned share is filed in their behalf.  38 C.F.R. 
§ 3.458(g) (2001).  As no such claim for apportionment was 
received prior to September 22, 2000, there is no entitlement 
to retroactive apportionment of benefits.  By application of 
38 C.F.R. § 3.400(e), the appellant's claim for an earlier 
effective date must be denied.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), which 
became effective during the pendency of this claim.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  

Under the Act, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  The 
appellant was notified in the statement of the case of the 
provisions affecting the establishment of effective dates.  
These provisions address the key issue in this case, which is 
the appropriate effective date for the grant of an 
apportionment.  It bears emphasis that the new law was 
expressly intended to overturn a decision of the Court that 
dealt with original service connection claims (Morton), not 
to alter the effective date rules contained in title 38 of 
the United States Code and title 38 of the Code of Federal 
Regulations.  There is no indication in the record that there 
is evidence that could be secured that would alter in the 
least the record upon which this appeal turns.  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.


ORDER

Entitlement to an effective date earlier than October 1, 
2000, for the apportionment of the veteran's non-service-
connected pension benefit is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

